Citation Nr: 1500305	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-29 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served in the National Guard from May 2001 to May 2007 and served on active duty from December 2003 to March 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  Additional evidence was submitted with a waiver of RO review of that evidence.  See 38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, medical evidence of record relates his currently diagnosed PTSD to his claimed in-service stressors, including fear of hostile military activity.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The stressor requirement is relaxed in cases where the claimant's in-service stressor is related to "fear of hostile military or terrorist activity."  In that case, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  

According to his reported history during VA examinations in September 2011 and August 2012, as well as for treatment, and his testimony at his June 2014 hearing, the Veteran, while serving as a heavy construction equipment operator in Fallujah, Iraq, was exposed to mortar and rocket attacks, sniper attacks and improvised explosive devices (IED) almost every night.  Although these incidents are not documented in his service treatment records, the Veteran received a combat action badge and is a combat veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  Thus, the Board finds that the claimed in-service stressors occurred as they are consistent with the circumstances and hardships of the Veteran's combat service and there is no evidence to the contrary.

The Veteran's VA treating physicians, while finding that he had PTSD symptoms, determined that he did not meet the full criteria for a PTSD diagnosis, as early as July 2011 and as late as February 2012.  The diagnoses included bipolar disorder, anxiety disorder and depressive disorder, as well as polysubstance dependencies and pathological gambling.  

The VA psychologist who conducted the August 2012 VA examination, while finding that the Veteran's stressors did meet the applicable PTSD criteria for a stressor event, found that he did not meet the full criteria for a PTSD diagnosis because the traumatic event was not persistently re-experienced and there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  

However, earlier, the September 2011 VA examiner found that the Veteran did meet the full criteria for a diagnosis of PTSD, based on his fear of hostile military activity.  Based on the Veteran's stated stressors and his current symptoms, the VA-contracted psychologist diagnosed him as suffering from PTSD.  

The Veteran's private treating psychologist, in letters dated in December 2012, January 2013 and January 2014, also finds that the Veteran currently meets the criteria for a PTSD diagnosis based on his reported in-service stressors.  

Although the September 2011 and August 2012 VA medical opinions are at odds with each other, each physician is competent to render a medical opinion, and both opinions are supported by adequate rationale and based on the professional judgment of the physician and an in-person evaluation of the Veteran.  Moreover, the more recent private treatment records show that the Veteran has PTSD.  The evidence is at least in equipoise.  Resolving all reasonable doubt in the Veteran's 

favor, service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for PTSD is granted.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


